OPINIÓN DISIDENTE
DEL JUEZ PRESIDENTE SR. HERNANDEZ.'
Siento discrepar de la opinión de mis ilustrados compañe-ros por los motivos que paso a exponer.
En 17 de junio del año 1910 Carlota de Celis Alquier pre-sentó demanda ante la Corte de Distrito de Humacao contra *95su esposo Ramón Méndez Cardona, en que después de alegar trato cruel e injurias graves del demandado para con la de-mandante, la existencia de bienes gananciales por liquidar a la disolución de la sociedad conyugal y la carencia absoluta de prole en el matrimonio, concluyó con la súplica de que en su día se dictara sentencia declarando roto el lazo matrimonial que unía a ambas partes, con las costas al demandado, y demás procedimientos del caso.
En 7 de enero del año próximo pasado, pendiente de em-pMzamiento el demandado, formuló petición a la misma corte Luis de Celis Alquier, en su. carácter de albacea testamentario de Carlota de Celis Alquier, la que había fallecido en 8 de agosto de 1910, solicitando que la acción de divorcio conti-nuara por y a nombre del peticionario, como albacea testamen-tario de los bienes de la demandante, para beneficio de los herederos de ésta y a los solos efectos de determinar la cuantía o participación que en dichos bienes y a título de cuota en usu-fructo pudiera tener el demandado Ramón Méndez Cardona.
En 17 de enero citado se personó en el pleito Ramón Mén-dez Cardona a sostener los derechos que le asistieran, y cuatro días después se opuso por medio de escrito a la pretensión de Luis de Celis Alquier, o sea a la substitución de parte deman-dante y continuación del pleito de divorcio hasta su termina-ción, alegando que en la demanda de la finada Carlota de Celis Alquier sólo se pedía que se declarara roto el vínculo matrimonial, y habiendo fallecido la demandante había quedado disuelto el matrimonio y roto para siempre dicho vínculo.
Discutidas la moción del albacea Luis de Celis Alquier y su impugnación, y presentada también por aquél demanda enmendada para el caso de que dicha moción fuera declarada con lugar, recayó resolución en 13 de marzo, que desestimó la moción del promovente con las costas al peticionario, quien interpuso contra tal resolución recurso de apelación para ante esta Corte Suprema.
Examinemos el recurso á luz de los preceptos legales que puedan ser aplicables al caso.
*96El artículo 69 del Código de Enjuiciamiento Civil dice así.:
“Una acción, o procedimiento no termina por la muerte o incapa-cidad de una de las partes * * * siempre que la causa de uno u otra subsista o continúe. En caso de muerte * * * de una de las partes, la corte, previa moción al efecto, podrá permitir que con-tinúe la acción o procedimiento por o contra el representante o sucesor del muerto * * *. ”
El artículo 51 de la Ley de Procedimientos Legales Espe-ciales, aprobada en marzo 9 de 1905 está concebido en los siguientes términos:
“Será deber de ios administradores y mientras éstos se nombren de los albaceas, representar al finado en todos los procedimientos co-menzados por o contra el mismo antes de su muerte * * # y el albaeea o administrador quedará subrogado como parte en la acción.
En vista de los preceptos legales que dejamos transcritos, es incuestionable que el albaeea Luis de Celis Alquier puede representar a Carlota de los mismos apellidos en todas aque-llas acciones o procedimientos en que subsista o continúe la causa de unos u otros, y sólo nos toca examinar ahora si la causa de la acción de que se trata en el presente pleito, conti-núa o subsiste después de muerta Carlota de Celis Alquier. Para ello debemos acudir a nuestro derecho sustantivo local, atemperándonos a la doctrina consignada por el Tribunal Supremo de los Estados Unidos en el caso de Patton v. Brady, 184 U. S., 612.
El Congreso, dice aquel respetable tribunal, no ha preten-dido determinar qué clase de acciones sobreviven o subsisten a la muerte de una de las partes. La sección 955 de los Estatutos Revisados prescribe que “cuando cualquiera de las partes, bien demandante o demandada, en una acción pen-diente ante una corte de los Estados Unidos, muere antes de sentencia final, el albaeea o administrador judicial de tal persona puede en caso que la acción sobreviva, continuar o defender tal acción hasta sentencia definitiva. Esto no define *97las causas que subsisten. En ausencia o defecto de alguna ley especial, la cuestión en cada caso aislado debe resolverse por derecho común o por la Ley del Estado en el que se susci-tó y entabló la acción.”
La acción de divorcio, atendido su carácter personalísimo no subsiste y continúa después de la-muerte de cualquiera de los cónyuges, sino que se extingue, con arreglo a nuestro de-reebo sustantivo local.
El artículo 129 del Código Civil establece que el matrimo-nio sólo podrá disolverse antes de la muerte de cualquiera de los cónyuges, en los casos expresamente previstos en dicho Código, a saber: por la muerte del marido o de la mujer, por el divorcio legalmente obtenido y por declaratoria de nulidad del matrimonio, llevan-do consigo el divorcio la ruptura completa del vínculo matrimonial y la separación de propiedad’y bienes de todas clases entre los cónyuges, según el artículo 173.
Como la acción de divorcio se dirige a obtener el rompi-miento del vínculo matrimonial, por más qüe venga como con-secuencia de ese rompimiento la separación de propiedad y bienes de todas clases entre los cónyuges, y como la rotura1, del vínculo conyugal se ha obtenido en el presente caso por-ta muerte de Carlota de Celis Alquier, de ahí que la demanda presentada no puede subsistir para perseguir un fin que ya se ha realizado.
Pero ¿podrá continuarse el pleito iniciado, no para obte-ner el divorcio sino a los fines que indicó en su moción el albacea Luis de Celis Alquier-?
Las. secciones 8a., 10a., y 11a. de la Ley de 9 de marzo de 1905 para modificar ciertos artículos del Código Civil, fijan los derechos del viudo o viuda que al morir su consorte no se hallare divorciado o lo estuviere por culpa del cónyuge difunto prescribiendo la primera de dichas secciones, cuya pres-cripción es extensiva a-las dos restantes, que “si estuvieren los cónyuges separados por demanda de divorcio, se esperará el resultado del pleito.”
Ante precepto tan claro y terminante de la ley no cabe *98interpretación alguna, y se hace forzoso darle cumplimiento siempre que se trate de fijar los .derechos del cónyuge viudo, cuando al fallecimiento del otro estuvieren ambos separados por demanda de divorcio, en cuyo caso lo que procede es es-perar el resultado del pleito, o sea que se declare por sentencia si existe o nó la causa alegada para el divorcio.
Según regla de hermenéutica legal, las palabras de una ley deben siempre entenderse de modo que produzcan algún resul-tado, verba cwn effeetu sunt accipienda; y por tanto, es de rechazarse toda interpretación que deje sin sentido alguna cláusula o palabra de la ley, pues no puede creerse que el legislador haya querido hablar sin decir ni mandar nada.
Tal precepto ha sido ratificado por la Corte Suprema de los Estados Unidos en el caso de Washington Market Co. v. Hoffman, 101 U. S., 115.
“ ‘No tenemos,’ dice ese alto tribunal, 'el derecho de interpretar ninguna ley de una manera que impida que cualquier parte de su texto surta efecto. Es una regla cardinal en la interpretación de leyes, que, siempre que fuere posible, debe darse significación y efecto a cada palabra. En una época tan remota como aquella a que se refiere la segunda sección de Bacon’s Abridgment, se ha dicho que ■una ley en su totalidad debe ser interpretada de tal modo que, si es posible evitarlo, ninguna cláusula, sentencia, frase o palabra sea ;superflua, nula o insignificante. Esta regla ha sido repetida innu-merables veces. Otra regla igualmente reconocida es la de que cada parte de una ley debe ser interpretada en relación con todo el texto de la misma, procurando que todas sus partes estén en armonía, si esto fuere posible, y dando significación a cada una de las mismas.’ ”
T en el caso presente existe la posibilidad de dar aplica-ción al principio legal que dejamos apuntado, pues ella no nos lleva a consecuencias o resultados absurdos. Sería un ab-surdo continuar un pleito de divorcio para declarar la disolu-ción de un matrimonio que ya está disuelto por muerte de uno de los cónyuges; pero no hay absurdo alguno en que se con-tinúe ese mismo pleito, para determinar si había o nó causa legal de divorcio y con el solo fin de fijar los derechos del cón-yuge viudo.
*99Aun. más, la desheredación del cónyuge viudo que autoriza el artículo 832 del Código Civil puede, ser impugnada en el juicio que se inicie contra la representación del cónyuge muerto y en dicho juicio forzosamente tendrá que discutirse la existencia de la causa legal ele divorcio invocada para la des-heredación, al solo fin de anular ésta o dejarla subsistente. Siendo ello así ¿qué razón hay para que un pleito de divorcio que dejó iniciado el cónyuge difunto no pueda continuarse al solo fin de determinar si el cónyuge viudo tiene derecho o nó a la cuota vidual por existir causa legal de divorcio, según se pretende por el albacea de la finada Carlota de Celis Alquier?
T no solamente la letra de la ley exige la continuación del pleito de divorcio ya iniciado para fijar los derechos del cón-yuge viudo, sino que tatííbién lo demanda el espíritu que in-forma esa misma ley.
A este propósito dice el ilustrado comentarista Scaevola al comentar los artículos 834, 835, 836, 837, 838 y 839 del Código Civil, que son las secciones 8a., 9a., 10a., 11a., 12a. y 13a. de la ley aprobada en 9 de marzo de 1905.
“Goza tan importante y decisiva influenciada unión real de los cónyuges, la vida común de los mismos en el usufructo vidual, que el legislador decreta que si se hallare planteado el juicio de divorcio sin haber llegado al fallo, ‘se esperará el resultado del pleito.’
„ “El legislador, al establecer el precepto, ha obedecido, sin duda, a este razonamiento: La demanda de divorcio determina la separación provisional de los cónyuges (art. 68). Estado de derecho interino no puede producir efectos jurídicos definitivos. Si la adquisición o pér-dida del usufructo vidual depende de estar o no estar los cónyuges unidos legalmente al divolvérse el matrimonio, es conforme a razón que, pendiente pleito acerca del divorcio, haya que esperar a su resul-tado para afirmar o negar el usufructo.
“El legislador deja en suspenso el derecho, paraliza su movimiento de traslación hacia el cónyuge supérstite hasta que recaiga fallo en el litigio, sin distinguir caso alguno * * *.
“En el caso de muerte del cónyuge inocente y supervivencia del presunto culpable * * * hay que esperar el resultado del pleito, porque de la declaración o negativa del divorcio depende la adquisi-ción o no adquisición del usufructo por el supérstite. Aquí sí, el *100divorcio ejerce una influencia decisiva en la vida del usufructo y es forzoso atender el fallo del tribunal, en el que están interesados igualmente el supuesto cónyuge culpable y los herederos del inocente, porque la sentencia favorable a una de las partes, perjudica a la otra. Dependiendo el nacimiento del usufructo del fallo que pueda recaer en el pleito, es conforme a razón resignarse a conocer aquél.
“La afirmación de la facultad de continuar el pleito de divorcio los herederos del cónyuge premuerto, parece pugnar con el carácter personalísimo de la cuestión, ratificado por el precepto del artículo 106 del Código, según el cual, el divorcio solo puede ser pedido por el cónyuge inocente, mas no hay que olvidar que si se discute en este punto el divorcio, es principalmente con relación a un efecto civil del mismo. Y este particular supone derechos y obligaciones, transmisi-bles, por tanto, a los herederos del cónyuge fallecido.”
El pleito de divorcio iniciado por el cónyuge inocente y cuyo resultado debe esperarse, según precepto imperativo de la ley, para fijar los derechos del cónyuge viudo, ha de continuarse por el albacea mediante la correspondiente auto-rización judicial y por los trámites que para los juicios ordi-narios establece el Código de Enjuiciamiento Civil. El alba-cea Luis de Celis Alquier ha intentado el procedimiento ade-cuado a ese fin. La Legislatura no quiso establecer procedi-miento especial por no estimarlo necesario. Bastaba que ordenara se esperara el resultado del pleito de divorcio para que éste pudiera continuarse por los trámites ordinarios al solo fin, repetimos, de fijar los derechos del cónyuge viudo.
No hay, pues, duda alguna de que el pleito de divorcio des-pués de iniciado puede continuarse para decidir si existe o nó la causa de divorcio alegada; pero es condición indispensable que al ocurrir el fallecimiento del cónyuge demandante estén ambos separados por demánda de divorcio. ¿Qué separación es esa de que habla la ley?
El artículo.68 del Código Civil español prescribe que inter-puestas y admitidas las demandas sobre nulidad de matri-monio y sobre divorcio, se adoptarán entre otras disposiciones la de separar los cónyuges en todo caso, y así en'los pleitos do divorcio, la separación de los cónyuges, por orden judicial, *101siempre tenía lugar. Pero ese artículo lia sido derogado por el Código Civil Revisado en el cual no encontramos otro pre-cepto relacionado con la separación de los cónyuges en caso de divorcio que el consignado en el artículo 167, que dice:
“Si la mujer que litiga por el divorcio lia dejado, o declarado su intención de dejar, el domicilio del marido, la corte de distrito le señalará una casa en la cual estará obligada a vivir hasta la termina-ción del juicio.”
¿Será esa separación la requerida para la continuación del pleito de divorcio? Cmmc? quo no, por cuanto según sos-tiene la ilustrada representación de la parte apelada en su ale-gato escrito, el derecho que dicho artículo reconoce es un derecho limitado exclusivamente en su ejercicio a la mujer y de carácter sustancialmente potestativo, hasta el punto de que si la mujer no quiere ejercitarlo, $1 marido durante la sustan-ciación del pleito de divorcio vendría -obligado a soportar a la mujer en el domicilio conyugal. Los derechos del marido y de la mujer en ese caso no serían iguales, pues los del marido estarían sujetos a la voluntad o capricho de la mujer.
No pudiendo acudir al Código Civil antiguo para fijar el concepto de la separación de los cónyuges por demanda de divorcio a los efectos de la cuota vidual, pues el artículo 68 que establece en todo caso la separación por orden judicial cuando había demanda de divorcio, ha sido derogado, ni tam-poco al artículo 167 del Código Revisado por la razón ya ex-presada, ¿qué sentido debemos dar a aquel concepto, pues alguno debe tener, según la regla de interpretación de que de-jamos hecho mérito?
Es una regla bien establecida de interpretación que las palabras simplemente üsadas en las leyes deben tomarse en su significación propia, natural y genuina a menos que evi-dentemente resulte que el legislador les ha dado una significa-ción impropia o excepcional.
Separación, según el Diccionario de la Lengua Española, es “la acción y efecto de separar o separarse” y separar signi-*102fica “poner a una persona o cosa fuera del contacto o proximi-dad de otra. ’ ’ Un cónyuge estará fuera del contacto o proxi-midad del otro cuando no vivan ambos bajo un mismo tedio, en cuyo caso estarán separados. T no es necesario que tal sepa-ración se realice mediante orden judicial, pues la ley de 9 de marzo de 1905 no exige tal requisito. Basta que exista la se-paración por demanda de. divorcio para que se continúe el juicio basta llegar a su resultado y, en su consecuencia, otor-gar o nó al cónyuge viudo la cuota usufructuaria correspon-diente.
El mismo Código revisado autoriza la doctrina que deja-mos consignada, pues su artículo 832 anteriormente citado, al fijar las justas causas para la desheredación de un cónyuge por el otro, entre las cuales se encuentran las que dan lugar al divorcio, concluye con el siguiente precepto:

Para que las causas que dan lugar al divorcio lo sean tam-bién de desheredación, es preciso que no vivan los cónyuges bajo un mismo techo.

En ese caso no ha exigido el legislador que exista una orden judicial en virtud de la cual no vivan los cónyuges bajo un mismo techo y solo requiere como condición necesaria para la desheredación por alguna de las causas de divorcio, el hecho de la separación, o sea que los cónyuges no vivan bajo el mismo techo. No hay razón alguna que justifique la necesidad de una separación acordada judicialmente para la continua-ción de un pleito de divorcio, al solo fin de determinar los de-rechos del cónyuge viudo.
Opinamos que la separación de los cónyuges para que pueda continuarse el pleito de divorcio pendiente, es la misma separación que el Código Civil exige para la desheredación por causa legal de divorcio, o sea que no.vivan los cónyuges bajo un mismo techo. La razón de dicha condición es la misma en uno y en otro caso, a saber, la presunción de reconciliación si vivieran juntos.
Ahora bien, como en la demanda de fecha 17 de junio de 1910, se afirma que el demandado desde el 18 de mayo anterior, *103faltaba del domicilio conyugal, y bajo esa demanda falleció la demandante en 8 de agosto del mismo año, es claro que al ocu-rrir dicho fallecimiento estaban ambos separados por de-manda de divorcio, llenándose así el requisito de la separación que exige la ley para la continuación del pleito de divorció de que se trata.
Por las razones expuestas procede se revoque la orden ape-lada de 13 de marzo de 1911, permitiéndose a Luis de Celis Alquier, como albacea de Carlota de Celis Alquier, la con'' nuación del pleito de divorcio que ésta dejó iniciado a su falle-cimiento contra su esposo Bamón Méndez Cardona, a los solos efectos pretendidos por dicho albacea.